Citation Nr: 1215774	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-36 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, that denied the benefit sought on appeal.

The Veteran testified at a hearing via video conference in August 2011 with the Veteran sitting at the local RO and the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran testified that he sought back treatment from a private medical provider.  Subsequent to the hearing, these records were submitted together with a waiver of RO consideration.  The Veteran testified to periodic treatment at a VA outpatient treatment facility; VA records were last obtained in May 2009.  

The medical evidence currently in the claims file does not contain a medical assessment of the impact of the Veteran's service-connected disabilities on his employability-either individually or cumulatively.  Thus, current examinations are needed.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction (AOJ) will obtain translations from Spanish into English for the marked documents in the claims file.  The AOJ will also ensure that any documents in Spanish relevant to the Veteran's claim on appeal that are received hereafter are also translated into English.

2.  The AOJ will obtain the Veteran's treatment records, from the San Juan VA medical system (including from all associated outpatient treatment clinics) for his service-connected disabilities and associate them with the claims file.  

3.  After the above is complete, the AOJ will schedule an examination(s) by an appropriate examiner(s) to assess the current state and severity of the Veteran's service-connected lumbar myositis, vertigo, left nephrolithiasis, and left sided radiculopathy.  The examiner(s) is asked to opine on whether the Veteran's service-connected disabilities, either individually or cumulatively, render him unable to obtain and maintain substantially gainful employment.  A full explanation should be provided for any opinion(s) rendered.

4.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his affected claims.  See 38 C.F.R. § 3.655(b) (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


